DECISION
The application of the above-named defendant for a review of the sentence of 8 years 2 years for weapon with 3 years suspended conditions imposed on March 30, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The sentence seems to be well in line with other crimes of a similar nature. Also Swan River has a good rehabilitation program, and this Board feels the Defendant could benefit from it.
We wish to thank Chris Britton, of the Montana Defender Project, for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan